EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald Palladino on March 3, 2021.
The application has been amended as follows: 
In Claim 1, Page -2-, Line 17, “physical blowing agents is” has been substituted with --physical blowing agents are--
In Claim 1, Page -3-, Line 6, “weight of the A1 and A2” has been substituted with --weight of A1 and A2--
In Claim 2, Page -3-, Line 3, “optionally A11” has been substituted with --A11--
In Claim 2, Page -3-, Line 5, “38 mgKOH/g” has been substituted with                                --5 mgKOH/g--
In Claim 2, Page -3-, Line 9, “optionally A12” has been substituted with                                --and/or A12--
In Claim 2, Page -4-, Line 5, “physical blowing agents is” has been substituted with --physical blowing agents are--

In Claim 2, Page -4-, Line 22, “5 mg KOH/g” has been substituted with                            --38 mg KOH/g--
In Claim 3, Line 1, “at least one-” has been substituted with --at least one--
In Claim 12, Page -6-, Line 5, “5 mg KOH/g” has been substituted with                            --38 mg KOH/g--
In Claim 12, Page -7-, Line 12, “physical blowing agents is” has been substituted with --physical blowing agents are--
In Claim 13, Page -8-, Line 3, “optionally A11” has been substituted with --A11--
In Claim 13, Page -8-, Line 5, “38 mgKOH/g” has been substituted with                                --5 mgKOH/g--
In Claim 13, Page -8-, Line 9, “optionally A12” has been substituted with                                --and/or A12--
In Claim 13, Page -8-, Line 16, “physical blowing agents is” has been substituted with --physical blowing agents are--
In Claim 13, Page -9-, Line 10, “5 mg KOH/g” has been substituted with                            --38 mg KOH/g--
In Claim 19, Line 1, “wherein the” has been substituted with --wherein the at least one--

In Claim 21, Line 1, “wherein the” has been substituted with --wherein the at least one--
In Claim 22, Line 1, “wherein the” has been substituted with --wherein the at least one--

The following is an examiner’s statement of reasons for allowance: the prior art does not suggest teach or suggest the instantly claimed processes for producing flexible polyurethane foams or two-component systems for producing flexible polyurethane foams in which all of the instantly claimed ingredients are provided in the instantly claimed amounts, including at least one polyoxymethylene-polyoxyalkylene block copolymer comprising two terminal polyoxyalkylene blocks and having a hydroxyl number according to DIN EN ISO 4629-1:2016-12 of 38 to 56 mgKOH/g.  
It is the Office’s position that US 2017/0044341 to Klesczewski et al. corresponds to the closest prior art, teaching flexible polyurethane foams prepared from systems and processes in which many of the instantly claimed ingredients are provided.  However, the polyethercarbonate block copolymer in Klesczewski et al. differs from that instantly claimed in that it does not comprise a polyoxymethylene block.  Additionally, the polyethercarbonate block copolymer has a hydroxyl value in the range of 20 to 150 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768